[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              May 22, 2008
                               No. 07-13947                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 04-20874-CR-WMH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

TASHIMBE WILLIAMS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 22, 2008)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:

     Tashimbe Williams appeals his conviction for possession of a firearm and
ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922 (g)(1) and 924

(d)(1). On appeal, Williams argues that the evidence presented was insufficient to

sustain the conviction, and, thus, that the district court erred when it denied his

motion for judgment of acquittal.

         We review de novo the disposition of a defendant’s properly preserved

motion for judgment of acquittal. United States v. Perez-Tosta, 36 F.3d 1552,

1556 (11th Cir. 1994). When the defendant fails to preserve a motion for judgment

of acquittal, we review the sufficiency of the evidence for a manifest injustice,

which requires a finding that “the evidence on a key element of the offense is so

tenuous that a conviction would be shocking.” United States v. Tapia, 761 F.2d
1488, 1491-92 (11th Cir. 1985) (per curiam). We consider all of the evidence

produced at trial against the defendant in evaluating a claim that the evidence was

insufficient to convict. United States v. Thomas, 8 F.3d 1552, 1558 n.12 (11th Cir.

1993).

         Here, Williams failed to renew his motion for a judgment of acquittal, so we

will only reverse his conviction upon a finding of manifest injustice. See Tapia,
761 F.2d at 1492. In reviewing witness testimony, “[t]he jury gets to make any

credibility choices, and we will assume that they made them all in the way that

supports the verdict.” United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir.



                                           2
2006), cert. denied, 127 S. Ct. 2155 (2007).

      “To establish a violation of § 922(g)(1), the government must prove beyond

a reasonable doubt three elements: (1) that the defendant was a convicted felon, (2)

that the defendant was in knowing possession of a firearm, and (3) that the firearm

was in or affecting interstate commerce.” United States v. Deleveaux, 205 F.3d
1292, 1296-97 (11th Cir. 2000). Possession can be shown by either actual or

constructive possession, so long as there is a reasonable inference that the accused

maintained “dominion and control” over the weapon. United States v. Sweeting,

933 F.2d 962, 965 (11th Cir. 1991). In United States v. Scott, 263 F.3d 1270, 1274

(11th Cir. 2001) (per curiam), we held that testimony that the firearm possessed by

the defendant was manufactured in California and had moved in interstate

commerce to Georgia, where the defendant was arrested with it, was sufficient to

establish a nexus to interstate commerce.

      Here, the government presented three witnesses that, if the jury believed

their testimony, established Williams’s possession of a firearm. Further, a

government witness testified that the gun was manufactured in California, that the

manufacturer who made the gun did not manufacture them in Florida, and that the

only way for the gun to get from California to Florida was to travel through

interstate commerce. Finally, the government introduced certified copies of at



                                            3
least two of Williams’s prior felony convictions into evidence. Each element of

the offense was thus established by the government. Moreover, the jury was free

to credit the testimony of the government witnesses over that of the defense

witnesses, which included Williams himself. Therefore, nothing in the record

demonstrates that Williams’s conviction was a manifest miscarriage of justice.

      Upon careful review of the record on appeal and consideration of the parties’

briefs, we discern no error. Accordingly, we affirm.

      AFFIRMED.




                                         4